Lewis, P. J.,
delivered the opinion of the court on a motion for a rehearing’.
There is a very clear distinction between this case and Hughes v. Israel (73 Mo. 538), to which our attention is called in the motion for a rehearing. There, a contract between the defendant and his deceased son was set up to defeat the title of the plaintiff, held under the son. The inability of the son to testify in support of his transmitted title gave to the defendant the “ undue and unfair advantage ” which Judge Wagner, in Looker v. Davis (47 Mo. *261140), says the statute was designed to avoid. The testimony of Chouteau, in this case, did not impugn the deed under which the plaintiff claims, or DeBar’s .capacity to make it. The contract of partnership, which the testimony tended to prove, left DeBar free to convey his individual interest as he might choose, and no interest of DeBar’s estate was opposed to the establishment of the contract. But, even if it be admitted that the testimony ought to have been excluded, this will furnish no ground for a rehearing, or for a reversal of the judgment. The deed from DeBar to Chouteau, of December 15, 1873, with its references to the terms of a previous contract, and to those of the contract between DeBar and Mrs. Wakefield’s trustee, was sufficient, for all the purposes accomplished by Chouteau’s testimony, in satisfying the court of the existence of a partnership. There is no propriety in reversing a judgment for the admission of testimony which has worked no prejudice to the party objecting.
As to the other points presented in this motion, they simply prolong the discussion of matters already considered and disposed of, while their effect is nothing more than a criticism of the opinion. They do not, therefore, fall within the rule which defines the proper grounds of a motion for rehearing. The motion is overruled.
All the judges concur.